IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,433




EX PARTE GERALD DEWAYNE BUTLER, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 36,300-A IN THE 188TH DISTRICT COURT
FROM GREGG COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
robbery and sentenced to life imprisonment.  The Sixth Court of Appeals affirmed his conviction.
Butler v. State, 300 S.W.3d 474 (Tex. App.–Texarkana 2009).   
            Applicant contends that he attempted to file a petition for discretionary review after obtaining
an extension of time from this Court and that his petition was wrongfully dismissed as untimely
filed.
            After a review of the habeas record, we find that Applicant is entitled to the opportunity to
file an out-of-time petition for discretionary review of the judgment of the Sixth Court of Appeals
in Cause No. 06-08-00194-CR that affirmed his conviction in Case No. 36,300-A from the 188th
Judicial District Court of Gregg County. Ex parte Riley, 193 S.W.3d 900, 902 (Tex. Crim. App.
2006). Applicant shall file his petition for discretionary review with the Sixth Court of Appeals
within 30 days of the date on which this Court’s mandate issues.
 
Delivered: October 13, 2010
Do not publish